DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 10 is cancelled. Claims 11-19 are newly added.  Therefore, claims 1-9 and 11-19 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  a limitation “PCBA” should spell out as “printed circuit board” as disclosed in line 11 of the second paragraph of Embodiment 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (CN 102495690) in view of Lee (KR 20090050541).

    PNG
    media_image1.png
    97
    361
    media_image1.png
    Greyscale

Regard to claim 1, Xin et al. disclose a double-screen tablet computer for students, comprising 
a tablet computer body [a main control module 102 is used for performing various control for the mobile terminal], 
a liquid crystal screen assembly [a liquid crystal display screen 101] and 
an ink screen assembly [an electronic ink screen 103], 
wherein: the liquid crystal screen 2 assembly and the ink screen assembly 3
are disposed on a front side and a back side of the tablet computer body respectively and 
are electrically connected to the tablet computer body [the main control module 102 is used for performing various control for the mobile terminal, which comprises a main control processing module 201, the touch control module 202, display control module 203, liquid crystal display module 204, electronic ink display module 205 and power supply module 206].

However, Xin fails to disclose the double-screen tablet computer, wherein the back side provided with the ink screen assembly has a heat-dissipation region.

    PNG
    media_image2.png
    275
    567
    media_image2.png
    Greyscale

Lee teaches the double-sided liquid crystal display device 201 including a main liquid crystal panel 210, the sub liquid crystal panel 212 and a metal cover bottom 205, which can serve as heat dissipation regions, heat dissipation efficiency can be improved. It is obvious to replace the sub liquid crystal panel 212 with the ink screen assembly has a heat-dissipation region with a metal cover bottom 205 and a shield 265 made of metal for discharging heat to the outside. Hence, the back side provided with the ink screen assembly has a heat-dissipation region.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a a double-screen tablet computer for students as Xin disclosed, wherein the back side provided with the ink screen assembly has a heat-dissipation region for improving or maximizing heat dissipation efficiency as Lee taught.

Regard to claim 2, Lee teaches the double-sided liquid crystal display device 201 acting as the double-screen tablet computer, which comprises 
a holder [first and second panel guides 230/232];
a frame [first and second top case 240/242 and a metal cover bottom 205] and 
a PCBA [first and second TCP 214/216, PCB connected to the main liquid crystal panel 215, PCB connected to the sub liquid crystal panel 217], 
wherein 
the holder 230/232 is disposed in the frame 240/242/205; 
the PCBA 214-217 is disposed on a side, facing the liquid crystal screen assembly, of the holder 230/232; 
the liquid crystal screen assembly 210 and the sub liquid crystal panel 212 are respectively disposed at openings in two sides of the frame,  
wherein the sub liquid crystal panel can be obviously replaced by the ink screen assembly for the design choice with different intended uses as disclosed in the second paragraph page 1 of the instant application.

Regard to claim 3, Lee teaches first and second top case 240/242 and a metal cover bottom 205 as the frame. However, Lee fail to disclose the frame made of aluminum alloy.  These are known materials and known properties of the frame made of aluminum alloy, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include heat-dissipation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the frame made of aluminum alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146. 

Regard to claim 4, Lee teaches the double-sided liquid crystal display device 201 acting as the double-screen tablet computer, wherein the holder [first and second panel guides 230/232] is connected (fastened and fixed) to the frame [first and second top case 240/242 and a metal cover bottom 205] in a buckled manner through buckles (hooks), so that the main panel 210 and sub liquid crystal panel 212 (obviously replaced with the ink screen assembly) are provided with the first and second panel guides (230, 232) to maintain the state.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (CN 102495690) in view of Lee (KR 20090050541) applied to claim 1 in further view of Ren (CN 102681619).

Xin fails to discloses the double-screen tablet computer for students, wherein the double-screen tablet computer for students has a thickness of 9.5mm-9.7mm.  

Ren teaches the double-screen notebook computer manufacturing more light, thin and small, such as whole thickness is controlled within 13 mm, weight control in the 1kg (most common tablet computer thickness is about 9 mm, weight about 600 g), it is convenient for hand holding and the outer display screen is the touch control operation and use of various applications. That means the thickness of the double-screen notebook computer is from 9mm to 13mm in the range of the double-screen tablet computer with a thickness of 9.5mm-9.7mm.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a a double-screen tablet computer for students as Xin disclosed, wherein the double-screen tablet computer for students has a thickness of 9.5mm-9.7mm for convenient for hand holding as Lee taught.

4.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (CN 102495690) in view of Lee (KR 20090050541) applied to claim 1 in further view of Liang et al. (CN 206370850).
Xin fails to disclose the feature of claim 6.

    PNG
    media_image3.png
    526
    918
    media_image3.png
    Greyscale

Regard to claim 6, Liang et al. disclose mobile terminal acting as the double-screen tablet computer for students further comprising a camera 61, wherein: the camera 61
is disposed on a side, backing onto the liquid crystal screen assembly [main display screen 20 comprises can be a liquid crystal display panel], of the tablet computer body [in camera area 1631, 2631 as Fig. 5 shown] and 
is covered with the ink screen assembly [the auxiliary screen 40 can be electronic ink display screen], 
wherein the camera 61 is electrically connected to the tablet computer body [main body 201 comprises a main display screen 20, an auxiliary display screen 40, a first flexible circuit board 45 and the second flexible circuit board 50 and the camera device 60].  

Regard to claim 7, Liang et al. disclose mobile terminal acting as the double-screen tablet computer for students, wherein the camera 61 is detachably connected to the tablet computer body 201 obviously through buckles [to able to disassemble and assemble as shown in Figs 1-5].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a a double-screen tablet computer for students as Xin disclosed with the features of claims 7-8 for the user to view photos as Liang et al. taught. 

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (CN 102495690) in view of Lee (KR 20090050541) applied to claim 1 in further view of Wang (CN 201903824).

Xin fails to disclose the double-screen tablet computer for students, wherein a mounting groove is formed in a side face of the tablet computer body; an attraction member for attracting a writing pen is disposed in the mounting groove.  

    PNG
    media_image4.png
    302
    759
    media_image4.png
    Greyscale

Wang teaches the tablet computer for students, wherein a mounting groove 4 is formed in a side face of the tablet computer body; an attraction member for attracting a writing pen 5 is disposed in the mounting groove.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a a double-screen tablet computer for students as Xin disclosed, wherein a mounting groove is formed in a side face of the tablet computer body; an attraction member for attracting a writing pen is disposed in the mounting groove for designing a special pen inserting and saves cost as Wang taught.

6.	Claims 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (CN 102495690) in view of Lee (KR 20090050541) applied to claim 1 or 5 in further view of Dong et al. (CN 109729196).
Xin fails to disclose the feature of claims 9 and 11-19.
Dong et al. teaches a double-screen mobile phone, the mobile phone comprising a main screen of 5.6 inches size and a secondary screen using an electronic ink screen of 3.5 inches size.  It would have been an obvious matter of choice to change the double-screen tablet computer for students, wherein a display region of the liquid crystal screen assembly has a size of 6.98 inches (claims 9, 11-14) and a display region of the ink screen assembly has a size of 5.65 inches (claims 15-19) for different intended uses, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to change “the double-screen tablet computer for students, wherein a display region of the liquid crystal screen assembly has a size of 6.98 inches and a display region of the ink screen assembly has a size of 5.65 inches” for different intended uses, since applicant has not disclosed that “the double-screen tablet computer for students, wherein a display region of the liquid crystal screen assembly has a size of 6.98 inches (claims 9, 11-14) and a display region of the ink screen assembly has a size of 5.65 inches (claims 15-19)” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with changing “the double-screen tablet computer for students, wherein a display region of the liquid crystal screen assembly has a size of 6.98 inches and a display region of the ink screen assembly has a size of 5.65 inches” for different intended uses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anita et al. (US 20030189528) disclose a display arrangement displaying in two different directions, comprising a first display (D1) displaying in a first direction and a second display (D2) displaying in a second, essentially opposite direction. 
Sakemoto et al. (US 20070229724) disclose metallic back case (40) arranged on the back side of a main liquid crystal panel (20) included in a double-sided display liquid crystal module has an opening (42) that corresponds to a sub liquid crystal panel (60). A resin frame (50) is removably fitted in the opening (42), and the sub liquid crystal panel (60) is fitted to the resin frame (50). Thus, the sub liquid crystal panel (60) is kept out of direct contact with the back case (40).
Chen et al. (US 20130314884) disclose an assembling method of the display device includes following steps: providing a first frame, wherein a first display module is disposed at the first frame; providing a bracket, wherein the bracket includes a positioning structure and a second display module is disposed at the bracket; and assembling the bracket and the first frame together via the positioning structure, so that the first display module and the second display module are partly overlapped. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871